Citation Nr: 1106557	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus type II with mild renal 
insufficiency.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to September 
1964, and from August 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 30 percent evaluation for PTSD, continued 
the 20 percent evaluation for diabetes mellitus type II, and 
denied entitlement to service connection for sleep apnea.  The 
Veteran filed a notice of disagreement dated in August 2007, and 
the RO issued a statement of the case in December 2007.  The 
Veteran filed a substantive appeal in December 2007.  

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

The issue of entitlement to a higher evaluation for service-
connected PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In his March 2010 testimony before the Board, and prior to 
the promulgation of a decision in the appeal, the Veteran 
notified VA that he wished to withdraw his claim of entitlement 
to service connection for sleep apnea.

2.  The Veteran's diabetes mellitus is controlled by insulin and 
a restricted diet with no evidence of restricted activities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the issue of 
entitlement to service connection for sleep apnea have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

2.  The criteria for an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claim for sleep apnea.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202, 
20.204.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that in his March 2010 
testimony before the Board, the Veteran withdrew his appeal as to 
the claim for entitlement to service connection for sleep apnea.  

Based on the foregoing, the Board finds that there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
claim, and it is dismissed.

II.  VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to a higher 
evaluation for diabetes mellitus, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in April 2007 and May 
2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letters notified the Veteran of the 
evidence and information necessary to substantiate his claim and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, Social Security 
Administration disability records, and post-service private and 
VA treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also 
been provided VA examinations in connection with his claim.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability ratings 
or effective dates to be assigned to the claim is rendered moot; 
and no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

III.  Increased rating for diabetes mellitus type II

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

When an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal 
arises from an initial assigned rating, consideration must be 
given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are also appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In this case, the Veteran contends that his diabetes mellitus is 
more severe than the current 20 percent disability rating. 

The rating criteria for diabetes mellitus are found in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id.

Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
evaluation.  Id.

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  Id at Note (1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 7913.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus), but also because it 
provides specific guidance as to how symptoms of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
7913.

The Veteran contends that his diabetes is more severe than the 
assigned 20 percent disability rating.

The Veteran's post-service treatment records show continued 
treatment for diabetes mellitus and indicate that the Veteran 
takes insulin for his condition.

The Veteran has also been afforded two VA examinations in 
connection  with his claim.  

The first VA examination, dated in May 2007, noted that the 
Veteran has had diabetes mellitus since 1999 and was recently 
started on insulin.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the examination 
and report.  The examiner indicated that the Veteran has had no 
symptoms of hyperglycemia, hypoglycemia, or ketoacidosis.  The 
Veteran denied any hyperglycemic reactions and has not had to 
restrict activities because of hyperglycemia or hypoglycemia.  
The Veteran indicated that he tries to restrict his diet to 
decrease carbohydrates and sees his diabetic care provider every 
two to three months.  After examination, the Veteran was 
diagnosed with type 2 diabetes mellitus with good control on 
insulin.  The Veteran was noted to have erectile dysfunction not 
related to diabetes mellitus, and very mild renal insufficiency 
with creatinine of 1.5 due to a combination of his diabetes and 
hypertension.  The examiner stated that the Veteran had type 2 
diabetes well controlled on insulin and diet therapy.  He stated 
that the Veteran did not have any restriction of his activities 
related to his diabetes.  The examiner also noted that the 
Veteran reported being 100 percent disabled due to a knee 
condition and not because of diabetes.  The examiner also stated 
that the Veteran has had no complications from diabetes involving 
the heart, bladder or bowel, and diabetic neuropathy.  The 
Veteran was noted to have a slight increase in creatinine.  His 
employability was not restricted by diabetes.  

The Veteran was afforded a second VA examination in connection 
with his diabetes mellitus dated in September 2008.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination and report.  His diabetes 
mellitus was noted to have had its onset in 1992.  The Veteran 
did not indicate symptoms of ketoacidosis, hypoglycemia or 
hyperglycemia.  He was noted to see his diabetic care provider 
every three months.  The Veteran indicated that he tries to 
restrict carbohydrates.  The examiner stated that there was no 
history of diabetic retinopathy, coronary artery disease, or 
peripheral vascular disease.  There was also no history of 
strokes or neuropathy.  The Veteran was noted to have mild renal 
insufficiency and longstanding essential hypertension dating to 
around the time that his diabetes was diagnosed.  The Veteran 
also reported longstanding impotence dating to the 1970s.   The 
Veteran was noted to be taking insulin for his diabetes mellitus 
and that this was recently increased from 10 to 16 units per day.  
The Veteran did not describe any bowel or bladder dysfunction 
related to diabetes, and no genitourinary symptoms other than 
impotence.  After examination, the Veteran was diagnosed with 
type 2 diabetes mellitus, fair control.  The examiner stated that 
the Veteran had type 2 diabetes on insulin.  He was not following 
any specific diet and did not restrict his activities based on 
his diabetes.  The Veteran was noted to have no hypoglycemia, 
hyperglycemia, or diabetic ketoacidosis spells.  There were no 
complications, including no cardiac, bladder or bowel 
dysfunction, or diabetic neuropathy.  The Veteran was noted to 
have a slight increase in creatinine most likely related to his 
diabetes and hypertension.  The Veteran's hypertension was found 
not to be related to his diabetes mellitus.  The Veteran's 
employability was found not to be affected by his diabetes 
mellitus, and physical activities were not restricted by 
diabetes.

As has been discussed in the law and regulations section above, 
in order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These criteria 
are conjunctive; all three elements must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).

The evidence of record shows the Veteran requires daily insulin 
and has been placed on a restricted diet.  However, with respect 
to regulation of activity (defined in the schedular criteria as 
avoidance of strenuous occupational and recreational activities), 
no health care provider has suggested that any of the Veteran' 
activities be limited.  The medical records are absent for 
regulation of activity due to service-connected diabetes 
mellitus.  The record also shows that the Veteran's diabetes 
mellitus has a mild effect, if any, on daily activities.  

While the Veteran has provided testimony that he believes he has 
a 'restriction of activities' by virtue of his inability to 
maintain his house and perform yard work,  this is not the sort 
of 'restriction in activities' on account of diabetes as 
contemplated by the rating schedule.  Rather, the evidence must 
show that a regulation of activities has been added to the 
treatment regimen to better control glucose levels.   In this 
case, there is simply no medical evidence showing that management 
of the Veteran's diabetes mellitus, type 2, as prescribed by 
doctors, requires medical regulation of activities.  

As all three criteria for the assignment of a 40 percent 
disability rating are not met; the higher rating may not be 
awarded.  The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes under 
Diagnostic Code 7913.

In addition, while the Veteran was noted to have very mild renal 
insufficiency due in part to his diabetes mellitus, the symptoms 
noted were not compensable under 38 C.F.R. § 4.115a or 38 C.F.R. 
§ 4.115b, and therefore this complication is considered as part 
of the diabetic process under Diagnostic Code 7913.

In view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 
505 (2007), the Board has considered whether the Veteran is 
entitled to staged ratings for his diabetes.   However, upon 
review of all the evidence of record, the Board finds that at no 
time during the pendency of the claim has the Veteran's diabetes 
been more or less disabling than is reflected in the evaluation 
assigned. 

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the evidence of record does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
disability, as the Veteran has not asserted, nor has the medical 
evidence shown, complications from his diabetes mellitus that 
were not contemplated by the schedular criteria.
 
Furthermore, there is no showing that the Veteran's disability 
has resulted in marked interference with employment (beyond that 
contemplated in the rating criteria).  For example, it was noted 
at the Veteran's VA examinations that his diabetes mellitus did 
not restrict his activities or interfere with his employability.  
In addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record. The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board notes that the Veteran was examined twice 
in connection with his diabetes mellitus claim and, on both 
occasions, the examiners indicated that his diabetes mellitus did 
not interfere with his employability.  Additionally, there is no 
other allegation that the Veteran is unable to work as a result 
of his diabetes mellitus.  As such, no further consideration of a 
TDIU based on diabetes mellitus is therefore warranted at this 
time.  


ORDER

The appeal concerning the claim for entitlement to service 
connection for sleep apnea is dismissed.

An increased evaluation for diabetes mellitus, Type II with mild 
renal insufficiency, currently rated as 20 percent disabling, is 
denied.


REMAND

A review of the medical evidence in this case reveals that the 
appellant's last VA examination in relationship to his service-
connected PTSD took place in October  2008.  At that time, the 
appellant was diagnosed with chronic PTSD, and assigned a GAF 
score due to PTSD of 60.  Since that examination, the Veteran is 
noted, in the January 2010 statement of the case, to have 
complained that his PTSD symptoms have worsened.  The Veteran 
also testified in his March 2010 testimony before the Board that 
he "just doesn't care anymore" and that the medication he was 
taking was not working.  The Veteran reported that his physicians 
said there is probably no more they could do for him and the more 
he has to live with PTSD the worse he gets.  The Veteran reported 
thoughts of suicide but decided against it after he saw the 
turmoil caused by his nephew's suicide.  The Veteran reported 
that he doesn't take showers anymore and that he lives without 
electricity because he doesn't want to deal with the bills and 
the maintenance.  

In light of the Veteran's assertions, the Veteran's  testimony, 
and the medical evidence of record, it appears to the Board that 
a medical question has been presented as to whether the Veteran's  
service-connected PTSD has increased in severity since his 
October 2008 VA examination.  As such, the Board finds that a new 
VA examination is warranted.  Although the mere passage of time 
does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect the 
current state of a Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

Finally, the Board notes that the Veteran is unemployed and the 
October 2008 VA examiner stated that the Veteran's PTSD symptoms 
do affect his employment and social functioning.  The Board views 
this evidence in terms of unemployability as a potential claim of 
entitlement to a TDIU.  In this regard, the Board notes that in 
Rice v. Shinseki, supra, the United States Court of Appeals for 
Veteran's Claims (the "Court") held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court essentially stated that a request for total 
disability rating, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability as part of a claim for increased 
compensation. Id. at 453-54.  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

Accordingly, the case is REMANDED for the following action:

1.	In regards to the Veteran's claim, the RO 
should ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed, 
including the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The RO should 
specifically afford the appellant and his 
representative the opportunity to submit 
additional argument and evidence and to 
request a hearing on the claim for a total 
disability rating for compensation based on 
individual unemployability.

2.	The RO should contact the Veteran and 
request that he provide medical 
authorizations for medical records dated 
after September 2008 pertaining to his 
treatment at the Jackson VA Medical Center, 
as well as authorizations for any additional 
outstanding treatment records pertaining to 
his PTSD claim not already contained within 
the claims file.  After obtaining the 
authorizations, the RO should attempt to 
associate these medical records with the 
claims file.  The Veteran should also be 
informed, in the alternative, that he may 
obtain these records himself and submit them 
to the RO.

3.	After obtaining the above-referenced 
records, the RO should afford the Veteran a 
VA examination in order to assess the current 
severity of his PTSD; and to also obtain a 
medical opinion as to whether the appellant's 
PTSD symptomatology has worsened in severity 
since his October 2008 VA examination.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must note in the examination report 
that the claims file was in fact made 
available for review in conjunction with the 
examination.  The examination report should 
include a description of the Veteran's 
symptoms, clinical findings and associated 
social and industrial impairment that has 
been and is attributed to his service-
connected PTSD.  In providing the requested 
medical opinions, the examiner should provide 
medical findings in terms consistent with the 
current criteria for rating mental disorders 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411, should assign a Global Assessment of 
Functioning score, and should explain the 
meaning of the numerical score assigned to 
the Veteran's PTSD.  All findings should be 
reported in detail accompanied by a complete 
rationale.  The examiner should ensure that 
all testing deemed necessary is accomplished 
to assess the appellant's employment history, 
educational background, and day-to-day 
functioning.

4.	After the above is completed, the RO 
should readjudicate the Veteran's claim for 
an increased rating for PTSD and adjudicate 
the claim for a total disability rating for 
compensation based on individual 
unemployability (TDIU).  If either the 
increased schedular rating or the TDIU is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case ("SSOC") on these issues.  The 
SSOC should include a citation to 38 C.F.R. 
§§ 3.340, 3.341, and 4.16 and a discussion of 
how those regulations affect VA's decision 
with regard to a TDIU.  The RO should allow 
appropriate time for the appellant or his 
representative to respond to the SSOC and 
then return the matter to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


